 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   242 Sierra Bullets, LLC and United Steelworkers of America, AFLŒCIO, CLC. Cases 17ŒCAŒ20255 and 17ŒCAŒ20368 September 19, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER  On May 8, 2000, Administrative Law Judge Pargen Robertson issued the attached decision. The Respondent filed exceptions and a supporting brief, the General Counsel filed limited exceptions and a brief in support, and the Charging Party filed cross-exceptions and a brief in opposition to the Respondent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions, only to the extent consistent with this Decision and Or-der.1The judge found that the Respondent violated Section 8(a)(5) of the Act by implementing its ﬁbest and finalﬂ contract proposal. The judge found that, at the time of the implementation, the parties were not at impasse as to mandatory subjects of bargaining and that there was room for movement on critical subjects. Because the parties were not at impasse, the judge found that the Respondent lawfully could not implement its final offer. The judge additionally found that the Respondent™s fail-ure to provide relevant information pursuant to the Un-ion™s request further precluded it from lawfully declar-ing impasse. Finally, the judge found that the strike that followed the Respondent™s implementation of its con-tract proposal was an unfair labor practice strike from its inception, that the Respondent unlawfully refused to reinstate the strikers on their unconditional offer to re-turn to work, and that it unlawfully threatened employ-ees with permanent replacement if they continued to engage in an unfair labor practice strike.  The Respondent excepts, arguing that the first basis of the judge™s decisionŠthat the parties were not at im-passe when the Respondent implemented its proposalŠexceeds the scope of the General Counsel™s theory that was proffered at the hearing. The Respondent contends that the sole litigated theory of violation was that, under Decker Coal, 301 NLRB 729 (1991), the mere pendency of the Union™s information request, involving an issue in bargaining, precluded implementation of a final contract                                                                                                                      1 No party excepted to the judge™s dismissal of the allegation that the Respondent discharged employee Eddie Nevils in violation of Sec. 8 (a)(3). offer.2  The Respondent argues that this was the General Counsel™s only contention, and the parties agreed to limit the litigation to this issue. The Respondent claims, ﬁ[t]his is how the parties were able to reduce the bar-gaining evidence in this case to a stipulation and about fifteen minutes of trial time.ﬂ  Accordingly, the Respon-dent argues that there could be no 8(a)(5) violations premised on the view that there was in fact no impasse. We find merit in this exception. The complaint alleges that the Respondent imple-mented its ﬁbest and finalﬂ contract proposal, including the wages and benefits proposed by the Respondent on July 17, 1999,3 without bargaining to impasse with the Union with respect to the Respondent™s final contract proposal. On its face, the complaint language is suffi-ciently broad to permit litigation of whether, at the time the Respondent implemented its proposal, the parties were in fact at impasse on the so-called ﬁfour packﬂ of bargaining issues.4  However, in his opening remarks at the hearing before the judge, counsel for the General Counsel (General Counsel) expressly limited his theory of violation by stating: [T]he Section 8(a)(5) allegation, [] is an allegation that the Employer implemented its last, best, and fi-nal offer[] which it could not, because there was an information request outstanding, which the Respon-dent agrees, it did not supply. The General Counsel bases his theory on Decker Coal and similar cases. And that is the Section 8(a)(5). When the Charging Party Union™s representative was asked by the judge if he cared to make an opening statement he replied, ﬁThe Union doesn™t. I think the General Counsel stated it for us.ﬂ Consistent with this representation made on the re-cord, the parties proceeded to litigate the case under the narrow Decker Coal theory of violation. As a conse-quence, the record contained only a bare outline of con-tract negotiations and the contours of the disagreement between the Respondent and the Union over the ﬁfour packﬂ of bargaining issues. The parties did not place into evidence their notes of meetings or descriptions of the 19 bargaining sessions, which spanned an 8-month pe-riod. Indeed, on the issue of bargaining, only two wit- 2 The Respondent notes that there was no contention that it refused to provide the information the Union requested on mandatory overtime, or that it failed to timely provide it. Rather, it argues, the General Counsel™s sole theory was that as long as the information request was outstanding, a valid impasse could not be reached.  3 All dates are in 1999 unless otherwise indicated. 4 The parties agreed that as of the June 22 bargaining session they had narrowed their focus to four key issues that were outstanding: management rights, clean-slate attendance, union security, and union dues checkoff. 340 NLRB No. 32  SIERRA BULLETS, LLC 243nesses testified, and their testimony was limited to de-
scriptions of the final few bargaining sessions. As to 
those last sessions, both witnesses testified that the par-
ties were deadlocked on union security and dues check-
off, and had been so for the full 8 months of negotia-
tions, and that there was an outstanding information 
request on the unrelated issue of overtime. 
The entire transcript in the unfair labor practice hear-
ing consisted of 127 pages, about 31 of which concerned 

the parties™ bargaining. The remainder of the transcript 
was devoted to the 8(a)(3) allegation that the judge dis-
missed, and to which there are no exceptions. Thus, the 
record evidence confirms that the theory litigated was 
the narrow one noted above. 
Finally, in his posthearing brief to the judge, the Gen-
eral Counsel argued, for purposes of the 8(a)(5) allega-
tions, only that the outstanding information request pre-
cluded a finding of impasse. Similarly, the Union based 
its posthearing arguments on the same theory. Neither 
the Union nor the General Counsel argued that the par-
ties were not at impasse because there was movement at 

the bargaining table on the 
ﬁfour packﬂ of bargaining 
issues. Based on the foregoing, it is clear that the General 
Counsel expressly chose to litigate only the narrow 
Decker Coal
 theory of violation, 
i.e., that impasse was 
precluded by the outstanding information request. Fur-
ther, the General Counsel™s express representations on 
the record, his conduct in litigating the case, and his 
arguments on brief to the judge, reasonably led the Re-

spondent to believe that it would not have to defend its 
decision to declare impasse on a different theory, such 
as the theory that there was still a potential for move-
ment on the four-pack at the final bargaining session.
5  Notwithstanding the assertions and conduct of the Gen-
eral Counsel, the judge proceeded to find an 8(a)(5) vio-
lation of the Act on the theory that the parties were not 
at impasse and, accordingly, that the Respondent unlaw-

fully implemented its final contract offer. In so doing, 
the judge deprived the Respondent of due process. In 
these circumstances, and on th
is record, we find that the 
unfair labor practice finding 
predicated on the theory 
that the parties were not in fact at impasse cannot stand. 
We therefore reverse this finding. 
Our conclusion is supported by the Board™s decision 
in 
Paul Mueller
, Co.
, 332 NLRB 1350 (2000). In 
Paul 
Mueller
, although the complaint allegation was broad, 
the General Counsel made clear at the hearing that he 
                                                          
 5 Further, while it is the General Counsel and not the Charging Party 
who controls the theory of a case, see, e.g., 
Raley™s
, 337 NLRB 719 
(2002), the Union likewise never argue
d that the theory of violation 
was other than that assert
ed by the General Counsel.  
was preceding on a narrow theory of violation. The 

Board found that the General Counsel™s representations 
on the record reasonably led the Respondent to believe 
that it would not have to defend on a broader theory. In 
Paul Mueller, the Board, as we here, reversed the judge, 
rejected the analysis on the broader theory, and dis-
missed the complaint allegation. 
We reject the Union™s argument that the complaint 
was sufficient to inform the Respondent that the broader 

impasse issue would be litigat
ed, and that the judge was 
free to resolve the 8(a)(5) allegation on any theoryŠ
regardless whether it was advanced by the parties. 
Paul Mueller holds otherwise. Further, the cases cited by the 
Union do not support this broad contention. For exam-
ple, in 
Louisiana Pacific Corp.,
 299 NLRB 16, 18 
(1990), the Board concluded that the failure of the Gen-
eral Counsel to argue a theory of violation in the 
posthearing brief to the judge did not preclude the judge 
from making a finding on that theory where it was en-
compassed by the complaint allegations and the General 
Counsel elaborated on this theory at the hearing with 
evidence to support it. These facts contrast sharply with 
those here, where the General Counsel distinctly limited 
the theory of the 8(a)(5) vi
olation. This representation 
by the General Counsel signifies what he is alleging to 
be unlawful, and the Respondent should not be expected 
to defend against other theories that are not part of the 

General Counsel™s case.  
We turn now to the judge™s alternative finding of an 
8(a)(5) violation based on the Respondent™s implemen-
tation of its final offer while an outstanding information 
request was pending (i.e., the 
Decker Coal 
theory of 
violation). We find that the record does not support a 

violation on this theory. Specifically, we find that the 
subject of this information request, made late in the 

course of bargaining, was unrelated to the core issues 
separating the parties in ne
gotiations such that this un-
filled information request was insufficient to preclude a 
bargaining impasse. 
The Union was certified as the employees™ bargaining 
representative in September 1998. Thereafter the parties 

met in contract negotiations 19 times between December 
1998 and July 17, 1999. By June 22 the parties reached 
a point where they were concentrating on four issues. 

On cross-examination, unio
n witness, Terry Harlan, 
agreed that this so-called ﬁfour packﬂ of issues, that the 

Union considered necessary to reaching agreement, in-
cluded clean-slate attendance, union security, dues 
check-off, and a limited management rights clause. The 
Respondent™s position was that there would be no clean 

slate, no union-security clau
se, and no dues check-off 
and that the management-rights clause should be the one 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244 it proposed.
6  Harlan acknowledged that at the next ses-
sion on July 16th both parties continued to hold tightly 
to those positions. Thus, the record testimony estab-
lishes that the parties were deadlocked, and had been for 
the entire 8 months of bargaining, on the ﬁfour packﬂ of 
issues. No movement was made on any of these issues 
prior to the Respondent™s declaration of impasse. Unre-

lated to this deadlock, at the July 16 bargaining session 
the Union requested information regarding the amount 
of Saturday overtime worked in 1998 and 1999. (The 
overtime proposal was first made at the prior meeting.)
  On July 17 the Respondent presented its ﬁbest and fi-
nalﬂ contract offer and advised the Union of its intention 
to implement the wage and benefit terms of that offer as 
of July 19. 
At a meeting after the July 17 session, the Union in-
formed the employees that the Respondent had declared 
impasse and would implement its final offer. The Union 
took the position that the parties were not at impasse and 
that there was an outstanding request for information 
that the Respondent had not provided.
7  The next day the 
Union faxed the Respondent a letter stating that the 
membership had rejected the offer and had voted to 
strike. On July 19 the strike began. 
On these facts we find, contrary to the judge, that the 
Union™s outstanding information request did not pre-
clude a finding that the parties were at impasse at the 
time the Respondent implemented its best and final of-
fer. Accordingly, this ca
se is distinguishable from 
Decker Coal
, supra, on which the judge relied. 
In 
Decker Coal
, the Board agreed with the judge™s 
finding that no impasse existed because the employer 
had not fully complied with the union™s relevant infor-
mation request. However, un
like here, the information 
requested in 
Decker Coal
 concerned the precise issues 
over which the parties had been bargaining for months, 
namely pension plans and job security. Although the 
employer had supplied some of the requested informa-
tion, as of the date it declared an impasse in negotiations 
and implemented its last, best offer, the employer had 
not provided all the information. 
In 
Decker Coal 
the judge found, and the Board 
agreed, that it was reasonable to assume that, armed 

with the information it had requested, the union would 
have begun making subsidiary deals on the pension mat-
ter that could have led to total agreement. Thus, on the 
specific facts of 
Decker Coal
 the outstanding unfilled 
                                                          
                                                           
6 Also at the June 22 session the Union, for the first time, proposed 
that Saturday overtime be limited 
to three consecutive Saturdays a 
month. The Respondent rejected this proposal. 
7 The General Counsel did not allege that the Respondent™s failure to 
provide the information violated the Act. 
information requests precluded a finding that the parties 
were at impasse. In reaching this conclusion, the Board 
found it unnecessary to ﬁrely on the judge™s reasoning to 
the extent it may be read to suggest that in no event can 
there be impasse where information requests are out-
standing.ﬂ  
Decker Coal,
 301 NLRB at 729 fn. 2. The 
case at hand presents that precise issue, whether the 
mere existence of any information request, regardless of 
its relevance to the core issues that separate the parties at 
the bargaining table, precludes a finding of impasse. We 
find, as discussed below, that in the circumstances of 
this case, it does not. 
Thus, as stated above, the 
Union™s information request 
was not made until the 17th bargaining session on July 
16. The overtime proposal itself was not made until the 
16th session. Up till then, the parties agree, they had 
focused their negotiations on the ﬁfour packﬂ of issues 
that the Union believed was essential to the signing of 
any contract, and they had made no progress towards 
any agreement on those issues. The information request, 
unlike that in 
Decker Coal
, had no bearing on the par-
ties™ failure to agree on the ﬁfour pack.ﬂ 
To the contrary, had the Respondent provided all the 
requested information, there is no convincing argument 
that this would have changed the fact that the parties 
were deadlocked on the ﬁfour pack.ﬂ  We therefore can-
not find that the unfilled information request alone pre-

cluded a lawful impasse in this case. 
Accordingly, we find that the Respondent™s imple-
mentation of its final contract proposal did not violate 
Section 8(a)(5). Because the strike was therefore not 
caused or prolonged by any unfair labor practice it was 
not an unfair labor practice strike. See, e.g., 
CalMat Co.
, 331 NLRB 1084 (2000).  
Further, since the strikers were economic and not un-
fair labor practice strikers, the Respondent did not vio-
late Section 8(a)(1) of the Act, as alleged, by informing 
its employees that they coul
d be permanently replaced 
while on strike. 
Eagle Comtronics
, 263 NLRB 515, 516 
(1982); 
Quirk Tire
, 320 NLRB 917, 925Œ926 (2000), 
enfd. in part 241 F.3d 41 (1st Cir. 2001). Nor did it vio-

late Section 8(a)(3) of the Act by failing immediately to 
reinstate the economic strikers on receipt of their uncon-
ditional offer to return to work.
8  We shall therefore dis-
miss the complaint in its entirety. 
ORDER 
The complaint is dismissed. 
  8 The General Counsel alleged in the Second Consolidated Com-
plaint, and the Respondent admitted in its Answer, that about July 27 
the Respondent permanently replace
d the 53 employees who engaged 
in the strike.  SIERRA BULLETS, LLC 245Frank Molenda, Esq., 
for the General Counsel. 
Stanley E. Craven, Esq., 
of Kansas City, Missouri, for the 
Respondent. 
John Hurley, Esq., 
of Kansas City, Missouri, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
PARGEN ROBERTSON, Admini
strative Law Judge. This 
hearing was held on February 9, 2000, in Sedalia, Missouri. 
All parties were afforded full opportunity to be heard, to ex-
amine and cross-examine witnesses, and to introduce evidence. 
On consideration of the entire record and briefs filed by Re-
spondent, Charging Party, and 
General Counsel, I make the 
following findings. 
Respondent is a corporation with
 an office in Sedalia, Mis-souri, where it is engaged in
 the manufacture and distribution 
of bullets and ammunition. Re
spondent annually sells and 
ships goods valued in excess of $50,000 to and from its Seda-

lia location directly to points outside Missouri. Respondent 
admitted that it has been an employer engaged in commerce at 
material times. Respondent admitt
ed that United Steelworkers 
of America, AFLŒCIO, CLC has 
been a labor organization at 
all material times. 
There are disputes as to whethe
r a letter from Respondent to 
its employees contained comment
s in violation of Section 
8(a)(1); whether Respondent disc
harged Eddie Nevils in viola-
tion of Section 8(a)(3); whether Respondent unlawfully de-
clared an impasse in negotiatio
ns and implemen
ted unilateral 
changes while there was a pending request for information 

from the Union; and whether its employees™ strike was caused 
or prolonged by unfair labor practices. 
The parties stipulated that the Union was certified as bar-
gaining representative for production employees
1 at Sedalia on 
September 14, 1998; that the part
ies met in contract negotia-tions 19 times between December 1998 and July 17, 1999; that 
before July 1999 the Union made
 several substantial requests 
for information and Respondent 
responded to each of those 
requests by supplying the reques
ted information; that Respon-
dent made a complete contract
 proposal to the Union on June 
22, 1999, and that proposal did not include union security or 
checkoff of union dues which the Union had demanded since 
the first negotiating session; that on making its June 22 offer 
Respondent advised the Union that the Union had supported 

politicians that favored gun legislation and Respondent advised 
its employees of the Union™s support of those politicians; that 
the Union rejected Respondent™s June 22 offer and a negotia-tion session was set for July 16; 
and that General Counsel does 
not contend that Respondent™s
 above-mentioned acts consti-
tuted unfair labor practices. 
                                                          
 1 Respondent admitted the Union represented ﬁall full-time and regu-
lar part-time production and main
tenance employees employed by 
Respondent at its facility located at
 1400 W. Henry, Sedalia, Missouri, 
but EXCLUDING office employees, cl
erical employees, professional 
employees, managerial employees, gua
rds, and supervisors as defined 
in the Act.ﬂRespondent and the Union continued to hold firm on their 
respective union security a
nd dues-checkoff positions during 
the July 16 session and Respondent restated its concern that 
the Union supported politicians that would hurt its business 
and the Union explained the need to have financial support 
from all the individuals it was legally charged with represent-
ing; toward the end of a July 17 bargaining session Respon-
dent presented its best and fina
l offer and advised the Union of 
its intention to implement the economic terms of that offer as 

of July 18; the Union took the position that the parties were 
not at impasse; and on July 18 the Union faxed the following 
to Respondent: 
 The union has considered the company™s best and fi-
nal proposal which was presented on July 17, 1999 and 

rejected it unanimously. 
A labor strike will begin at 10:00 PM on July 18, 
1999. I again state to you that we are not at an impasse. The 
Union still has movement on 
outstanding issues and is 
willing to meet and continued [sic] negotiations. 
I suggest that we meet as soon as possible to continue 
the negotiating process. I can
 be contacted at (816) 836-
1400. I would again request information on the Union™s pro-
posal regarding overtime. 
 1. Number of weekends and workers scheduled to 
work in 1998. 
2. Number of weekends and workers scheduled to 

work in 1999. 
 Pickets appeared at Respondent™s facility on July 19 and 
most unit employees did not report for work as the Union offi-
cially commenced a strike; Re
spondent implemented the wage 
and benefit provisions of its fi
nal offer; Respondent replied to 
the Union™s fax, and suggested the bargaining committees 

meet on July 26 or 27; and Respondent advised the Union that 
striking employees will receiv
e COBRA notices with respect 
to their health insurance. In its notice that it was implementing 
wages and benefits as proposed in its final offer Respondent 
stated: 
 With respect to your reques
t for information on weekends 
that employees were scheduled to work in 1998 and 1999, 
I have confirmed that this will be a very labor intensive 
task and will require going 
to the individual employee 
time cards. We will be happy to discuss with you at the 
meeting next week how we best might address your re-
quest for this information. 
 Due to scheduling problems the 
parties next met in negotia-
tions on August 23 when they discussed the Union™s informa-
tion request and agreed that union bargaining committee 
member, Terry Harlan, would 
review 1998 and 1999 individ-
ual timecards, and prepare a 
summary for the Union with a 
copy to Respondent. Respondent 
admitted that it declared an 
impasse and implemented its final offer while there remained a 

pending information request from th
e Union; that it treated all 
striking employees as economic strikers and that it retained 

replacement employees rather than immediately reinstating 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 246 strikers on their unconditional offer to return to work; and 
Respondent™s proffered reason for the termination of Eddie 
Nevils is described in Joint Exhibit 6. 
Section 8(a)(1) 
The parties are in agreement that Respondent wrote its em-
ployees on July 21, 1999. That letter included the following 
paragraph: 
 We are writing to advise you that the Company is con-
tinuing to operate its business with employees who are 
coming to work. We are in the process of hiring replace-
ments to assist with the work. These replacements will be 
offered permanent positions beginning July 27, 1999. If 
you return to work by that date your position will not be 
filled with a permanent employee. 
Findings Credibility 
There is no dispute as to credibility. 
Conclusions As shown below, Respondent engaged in unfair labor prac-
tices which caused the employees™ July 19, 1999 strike. Board 
cases have established that unfai
r labor practice strikers are 
entitled to reinstatement on their unconditional offer to return 
to work. By writing the employees they would be replaced by 
permanent employees, Respondent unlawfully threatened its 
employees with loss of jobs if 
they continued their unfair labor 
practice strike. 
Section 8(a)(3) 
Respondent allegedly discharged Eddie Nevils because 
Nevils sabotaged its wastewater treatment plant on July 16, 
1999. Respondent stipulated that its proffered reason for the 
termination of Eddie Nevils is described in Joint Exhibit 6. 
There is no dispute and the evidence showed that Nevils en-
gaged in union activity includin
g soliciting other employees to 
support the Union. Moreover, Respondent suspected
2 that 
Nevils left work at noon on July 16, 1999, in order to support 
the Union. Plant Engineer Patrick Daly testified that he discovered the 
plant wastewater treatment had been deliberately sabotaged 
immediately after Eddie Nevils left the plant at noon on July 
16, 1999. Respondent Attorney 
David Wing testified in sup-
port of Daly. Wing was scheduled to engage in contract nego-
tiations with the Union at 1 p.m.
 on July 16, 1999. At that time 
Wing received reports of sabotage. 
Daly testified that he initially noticed a high pH (10.04) in 
the first stage pH tank. He determined that may have been 

caused by dumping caustic compound 22 in the system at any 
point in or before that tank. At that time Daly locked down the 

plant and started a full investigation. He also placed a guard at 
the wastewater treatment plant.  
Daly was joined in the investigation by Terry Belham, the 
backup operator of the second sh
ift quality control. Daly dis-
                                                          
 2 Nevil™s supervisor, Patrick Daly, 
admitted that he suspected that 
Nevil was leaving work to support the Union. 
covered that the pH was calibrated incorrectly at the first stage 
pH tank and should have indicated 1.83 instead of 10.04. He 
then found that the junction box between the pH probe and the 
coaxial cable was opened and 
the BNC connector had been 
unhooked. Also another BNC connector had been removed 
where the pH probe connected in
side a large electrical box. 
After he reconnected the two BNC connectors, Daly discov-
ered that the acid pump was not functioning properly. In 
searching for the cause for the pump not functioning, Daly 
discovered that a ball valve was closed but the valve™s T han-
dle was broken and replaced in pos
ition to incorrectly illustrate 
that the valve was open. By being closed that valve prevented 

acid from reaching the pump a
nd even though the acid pump 
continued to run it was not pumping acid. 
Daly then discovered that the DAF effluent pumps had not 
been left in the auto position. That resulted in one of Respon-
dent™s backup systems 
being inoperable. After that discovery 
Daly, with the assistance of an electrician, discovered fault in 
the system that controls the pumps in the well. One of the 
pump wires that controls the 
valves had been removed. 
Finally, Daly discovered an ex
treme amount of lime, some 
paper, and an unknown ﬁvery slick, very gummy chemicalﬂ in 
a 400-gallon bulk tank. 
According to Daly, the only employees with the knowledge 
and skill to perform the above-mentioned acts of sabotage, 
were himself and Eddie Nevils. Daly issued a July 26, 1999 
report on completing his investigation into the wastewater 
problems. Findings Credibility 
As to this issue there is a direct conflict between Eddie 
Nevils and Patrick Daly. I wa
s not impressed with Nevils™ 
demeanor or his testimony. For 
example, Nevils testified both 
as to what he told Respondent and as to his actual need to 
leave work at noon on July 16. A number of union supporters 
left work at noon on July 16 a
nd contract negotiations were 
scheduled at 1 p.m., but accordi
ng to Nevils, his leaving work 
had nothing to do with any of that. Instead, Nevils left work to 
see someone about repairing an automobile. However, Nevils 
admitted that he was unable to find that person, he had not 
made prior arrangements to meet that person, and he did not 
drive the car that he planned to repair. After failing to find the 
alleged auto mechanic, Nevils admittedly went to the hotel 
where contract negotiations were 
taking place. I am convinced 
that Nevils was not truthful in that testimony. 
As to Daly, I was impressed wi
th his demeanor and his tes-
timony. Moreover, Daly testified that his initial investigation 
included employee Terry Belham
 and that testimony was not 
disputed. In view of my findings 
in that regard and in view of 
my finding that Nevils was untruthful, I credit Daly and to the 
extent there are conflicts, discredit Nevils. 
Conclusions In that regard I shall consider whether General Counsel 
proved through persuasive evidence that the Respondent acted 
out of antiunion animus. 
Manno Electric, Inc
., 321 NLRB 278 
fn. 12 (1996); 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 
 SIERRA BULLETS, LLC 247F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); 
NLRB v. Transportation Management Corp.
, 462 U.S. 393 
(1983). 
The evidence shows without dispute that Nevils engaged in 
union activity and Respo
ndent knew that fact.
3  Nevils was fully involved in the strike and served as a member of the 
strike committee. Nevils was confronted with the police on 
one occasion for crossing onto plant property. On another 
occasion he persuaded a job applicant to tear up his application 
form at the picket line. Moreover, even though Respondent 
decided to terminate Nevils on Ju
ly 26, Nevils was not told of 
that decision until
 December 13, 1999. 
However, Respondent contended that it would have dis-
charged Nevils in the absence of his union activity. 
As shown above, Patrick Daly credibly testified that Re-
spondent™s wastewater treatment 
plant was sabotaged at some 
time before noon on July 16, 1999. 
As a result of his investigation Daly concluded that the 
sabotage involved a seri
es of deliberate ac
ts. Those acts re-
quired sophisticated knowledge and skill. Nevils possessed the 

required knowledge and skill. No one else other than the plant 
engineer possessed that sophist
icated knowledge and skill. 
Nevils was the only employee 
working in the wastewater 
treatment plant immediately before the sabotage was discov-

ered and another employee accompanied the plant engineer 
Daly while he discovered the sabotage. In view of that evi-
dence I am convinced that Respondent reasonably believed 
that Eddie Nevils sabotaged its wastewater treatment plant. 
ﬁUnion activity does not insulate employees from the reason-
able inferences of circumstantial evidence.ﬂ
4General Counsel and the Union argued that Respondent re-
lied on its contention that Nevi
ls was one of the only ones that 
had keys to the wastewater f
acility and that contention was 
proved incorrect by testimony s
howing that several others had 
master keys which would work in the wastewater facility. 
However, as shown above, the 
credited testimony of Patrick 
Daly proved that sabotage wa
s discovered immediately after 
Nevils left work on July 16 and that employee Terry Belham 
was with Daly when Daly disc
overed evidence of sabotage. If 
Nevils had performed his wastewater duties that morning as he 
told Daly, then he would have discovered all or some of the 
same things discovered by Daly
 after 12 p.m. Therefore, I am 
convinced that the evidence supported Respondent™s conclu-
sion that Nevil was involved in
 the sabotage regardless of 
evidence showing that others 
had keys that worked at the 
wastewater facility. 
In regard to the delay between Daly™s July 26 investigation 
report and the discharge, Eddie Ne
vils was on strike from July 
19 until October 1999. 
Nevils was first interviewed on De-
cember 3 regarding the wastewater treatment sabotage and he 
was actually discharged on December 13, 1999. The record 
                                                          
                                                           
3 Respondent argued that General Counsel failed to prove it was mo-
tivated by union animus in discha
rging Nevils. Moreover, as shown 
above, Respondent proved that it would 
have discharged Nevils in the 
absence of union activity. 
4 Respondent cited 
Affiliated Foods, Inc., 328 NLRB 1107 fn. 1 
(1999). 
illustrated that Plant Engineer Daly reported on July 26
5 to the effect that Eddie Nevils had sabotaged the wastewater treat-
ment facility but a considerati
on of reinstatement of Nevils 
was not processed until after the 
strike ended. However, Daly 
wrote Nevils on July 30 that Respondent was investigating 
ﬁirregularities that were discovered in its wastewater treatment 
operations after you left work on July 16, 1999.ﬂ  In that letter 
Daly advised Nevils that Respo
ndent would need to meet with 
Nevils to further investigate those irregularities and ﬁdeter-

mine whether or not discipline 
up to and including termination 
may be appropriateﬂ prior to Nevils returning to work. 
Before October, Respondent was not faced with a question 
of Nevils returning to work. Moreover, there was no showing 
that Respondent failed to move 
in an orderly and timely fash-
ion from the Union™s offer to return to work until Nevils was 
interviewed on December 3. Therefore, I find that Respondent 
proved it would have discharged 
Eddie Nevils in the absence 
of his union activity and Responde
nt did not engage in unfair 
labor practices by discharging Nevils. 
Section 8(a)(5) 
Respondent and the Union engaged in negotiations for a 
new collective-bargaining agreement in 1998 and 1999. The 
parties reached a point around June 22, 1999, where four or 
more issues were outstanding.
 Respondent contended that 
those four issues included the 
questions of cl
ean-slate atten-
dance, management righ
ts, union security, and
 union dues 
checkoff
. Terry Harlan testified the four issues included man-
agement rights, union security, union dues checkoff, and rec-
ognition. 
Union committee member, Terry Harlan, testified that the 
Union made a June 22, 1999 proposal regarding Saturday 
overtime. The Union proposed that employees work three 
consecutive Saturdays and then have one off. Respondent re-
jected that proposal. Thirty-five bargaining unit employees 
were present during a June 26 meeting and there was lengthy 
discussion about Saturday over
time. Discussion on Saturday 
overtime continued during the 
July 16 negotiation session and 
the Union requested informatio
n regarding the amount of Sat-
urday overtime in 1998 and 1999.
6  The parties also discussed 
union dues checkoff with the Union taking a position of 1 year 
for employees to get out of the Union. Respondent took a posi-
tion that employees should have more of a window of oppor-
tunity to get out of the Union. After a caucus Respondent ad-
vised the Union that they were not offering union dues check-
off. At a union meeting after a July 17 negotiation session, un-
ion business agent, Jerry Johnson, told the employees that 
Respondent had made its best 
and final offer which Respon-
dent would implement on July 19, 
but that the parties were not 
at impasse, there was room fo
r movement on the issues and 
 5 Jt. Exh. 6. 
6 After Respondent indicated that it had no records showing manda-
tory as distinguished from voluntary Saturday overtime, the Union 
requested records showing all Saturday overtime worked in 1998 and 
1999. Respondent offered a sampling 
of information covering the three 
union committee members but the Union rejected that offer as not 
being representative of unit employees™ Saturday overtime. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248 that the Union had an outstanding request for information 
which had not been provided by Respondent. 
Union committee member, Terry Harlan, reviewed em-
ployee timecards at 
Respondent™s facility a few days after the 
parties August 23, 1999 negotiation session.
7  Ms. Harlan sug-
gested to Respondent that it 
had not supplied all the timecards 
and more cards were produced. Despite Harlan™s meeting and 
viewing timecards, she has not yet completed her examina-
tion.
8On October 4, 1999, the Union made an unconditional offer 
to return the employees to work. 
Findings Credibility 
I was impressed with the dem
eanor of Terry Harlan. Ms. 
Harlan demonstrated complete 
and thorough recall of matters 
during June and July 1999. He
r testimony included Respon-
dent™s discussions and ultimate 
announcement that it was not 
offering dues checkoff during the July 16 negotiation session 
and the employees reasoning and vote during the June 26 
meeting regarding the Union™s 
information requests for 1998 
and 1999 Saturday overtime work. I credit her testimony. 
Conclusions The ultimate question 
must be were the parties at impasse 
on July 17. 
Respondent argued that the pa
rties were at impasse on a 
ﬁfour packﬂ of issues,
9 that the Union™s information request 
did not relate to any of those ﬁfour packﬂ of issues and that 
impasse would have continued in the absence of its failure to 
supply information. Respondent poi
nted out that the Board in 
Decker Coal Co.
, 301 NLRB 729 (1991),
10 rejected the admin-
istrative law judge™s determination that ﬁin no event can there 
be an impasse where information requests are outstanding.ﬂ 
As to the Union™s information request Respondent does not 
dispute that it had a duty to fu
rnish the requested information. 
That information was relevant in the context of a bargaining 
issue. The Union proposed but Respondent rejected, restraint 
on Respondent™s assignment of Saturday overtime. The infor-
mation the Union sought, would 
reveal how much overtime 
had been worked in 1998 and 1999 and may have enabled the 
                                                          
                                                           
7 Respondent stated during the August 23 negotiation session that it 
did not have sufficient manpower to respond to the Union™s request for 
Saturday overtime records. The Unio
n volunteered to have its commit-
tee member, Terry Harlan, examine the records and Respondent agreed. 
8 On December 1, Respondent Attorney Wing told the Union that 
Respondent had the remaining timecards available for Harlan™s exami-
nation. Harlan™s overtime work and 
transportation problems have pre-
vented her from going to the office 
and completing examination of the 
requested timecards. 
9 Respondent argued the four issues were management rights, clean-
slate attendance, union security, and union dues checkoff. Terry Harlan 

testified that Jerry Johnson combin
ed the issues of recognition, man-
agement rights, checkoff, and union security into a ﬁfour pack.ﬂ   

Harlan testified that the Union told Respondent during the June 22 
negotiation session, that the Union could make some movement in the 
management rights and recognition areas. 
10 General Counsel cited 
U.S. Testing Co.
, 324 NLRB 854, 860 
(1997). 
Union to more fully evaluate both it and Respondent™s posi-
tions on that bargaining issue (
Orthodox Jewish Home for the 
Aged, 314 NLRB 1006 (1994)). 
Moreover, the evidence revealed
 that the parties™ respective 
bargaining positions were not as clearly defined as argued by 
Respondent. The credited testimon
y of Terry Harlan illustrated 
the parties were not at impasse on the ﬁfour pack of issues.ﬂ 
Instead, the Union had told Respondent it had room for move-
ment on management rights and recognition and Respondent 
actually moved from its former
 recognition position during the 
July 17, 1999 bargaining session. During that session Respon-

dent dropped its demand to ex
clude some 800 ballistic techni-
cians from the bargaining unit. 
Moreover, regardless of the so-c
alled ﬁfour pack of issues,ﬂ 
there was evidence that the parties were not at impasse. The 
parties discussed union dues checkoff at length on July 16 and 
the discussions included Respondent arguing against the Un-
ion™s position of employees™ re
signation from the Union being 
limited to 1 year. It is true th
at Respondent returned to negotia-
tions and announced that it did not intend to offer dues check-
off. However, their union dues di
scussion illustrated that the 
parties were not locked in hard
 and fast positions as claimed 
by Respondent. Moreover, the evidence revealed that the Un-
ion was searching for a means of dealing with Saturday over-
time. On July 16 the Union requested information that may 
have permitted it to advance a more palatable proposal regard-
ing Saturday overtime. Respondent™s discussion early in that 
July 16 meeting illustrated there was a potential for agreement 
especially if the Union was ab
le to advance a new proposal 
after examination of requested 
Saturday overtime data. At the 
time of that request for inform
ation Respondent had not de-
clared impasse or announced its best and final contract offer 
and there was no evidence that the Union suspected Respon-
dent was near a declaration of
 impasse. However, Respondent 
did declare impasse and advance 
its last offer the next day. 
As shown above, I credit the te
stimony of Terry Harlan. Her 
testimony illustrated that the parties were not at impasse on 
July 16 or 17 (
Orthodox Jewish Home for the Aged
, supra; 
ITT Rayonier, Inc.
, 305 NLRB 445 (1991); 
Decker Coal
, supra; 
Community General Hospital of Sullivan County
, 303 NLRB 
383 (1991)). Even though there may have been impasse on 
some of the ﬁfour packﬂ of issues,
11 the parties were not at 
impasse as to mandatory bargaining issues.
12  The parties™ July 
16 negotiations show that Satu
rday overtime was one issue 
where agreement remained a possibility. There was movement 

by Respondent on recognition during the July 17 session and 
Terry Harlan testified that other issues where movement was 
expected included wages and health insurance. 
The Union requested information that was relevant to the 
Saturday overtime issue on the day before Respondent de-
 11 As to the four pack of issues r
ecalled by Terry Harlan, it appeared 
that only dues checkoff and union se
curity may have involved impasse. 
However, Harlan testified that th
e union spokesman never issued an 
ultimatum to the effect there would not be an agreement unless Re-
spondent agreed to any or all of the Union™s proposals. 
12 The Board has found that even though parties may be at impasse 
on some issues, there may not be a total impasse in negotiations. See 

for example 
Detroit Newspaper Agency
, 326 NLRB 782 (1998). 
 SIERRA BULLETS, LLC 249clared impasse and announced its 
intention to unilaterally im-
plement terms of its last offer.
 That action constituted bargain-
ing in bad faith in violation of
 Section 8(a)(5) of the Act. 
Failure to Reinstate Alleged ULP Strikers 
The Union made a June 22, 1999 proposal regarding over-
time. The Union proposed that employees work 3 consecutive 
Saturdays and then have 1 off. Respondent rejected that pro-
posal. Discussion on Saturday overtime continued during the 
July 16 negotiation session and the Union requested informa-
tion regarding the amount of Saturday overtime in 1998 and 
1999. The parties also discussed other matters including union 
dues checkoff. 
Respondent made its final offer on July 17 and, on that 
same day union business agent,
 Jerry Johnson, told the em-
ployees that Respondent had made
 its best and final offer, 
which Respondent would implem
ent on July 19. Johnson told 
the employees that the parties were not at impasse, there was 
room for movement on the issu
es and that the Union had an 
outstanding request for information, which Respondent had 

not provided. 
A July 18 union fax to Respondent included the following: 
 The union has considered the company™s best and fi-
nal proposal, which was presented on July 17, 1999 and 
rejected it unanimously. 
A labor strike will begin at 10:00 PM on July 18, 
1999. I again state to you that we are not at an impasse. The 
Union still has movement on 
outstanding issues and is 
willing to meet and 
continue negotiations. 
I suggest that we meet as soon as possible to continue 
the negotiating process. I can
 be contacted at (816) 836-
1400. I would again request information on the Union™s 
proposal regarding overtime. 
1. Number of weekends and workers scheduled to 
work in 1998. 
2. Number of weekends and workers scheduled to 
work in 1999. 
 Respondent implemente
d the wage and benefit provisions of 
its final offer on July 19. On that same day pickets appeared at 

Respondent™s facility and most
 unit employees did not report 
for work as the Union officially commenced a strike. In its 
notice that it was implementing 
its final offer, Respondent 
advised the Union: 
 With respect to your reques
t for information on weekends 
that employees were scheduled to work in 1998 and 1999, 
I have confirmed that this will be a very labor intensive 
task and will require going 
to the individual employee 
time cards. We will be happy to discuss with you at the 
meeting next week how we best might address your re-
quest for this information. 
Findings Credibility 
As shown above, I credit th
e testimony of Terry Harlan. 
Conclusions Respondent argued there was no evidence that the Union™s 
strike was caused or prolonged by its information request. 
However, the credited testimony of Terry Harlan proved that 
Respondent is not correct. 
The Union proposed limiting Saturday overtime on June 22. 
Then, before there was any indication that Respondent would 
declare an impasse, the Union made a July 16 request for in-
formation after Respondent re
jected the Union™s Saturday 
overtime proposal. That evidence illustrated that the Union 
was logically investigating the Saturday overtime question. At 
the next negotiation meeting (J
uly 16), after it proposed limit-
ing Saturday overtime, the Union made its information re-
quest. The record does not support Respondent™s argument 
that the Union made its information request simply to forestall 
impasse. There was no showing th
at the Union knew a declara-
tion of impasse was imminent. 
Indeed the undisputed record shows that the parties engaged 
in give and take discussions on July 16 and 17, and it appeared 
that Respondent was open to a 
modified agreement over union 
dues and recognition. Those discussions tend to show that 
impasse was not imminent. 
The record is not in dispute but that immediately after Re-
spondent made its final offer on 
July 17, union business agent, 
Jerry Johnson, held a meeting 
with employees. Johnson told 
the employees that Respondent 
had made its best and final 
offer, which Respondent woul
d implement on July 19. John-
son said that the parties were 
not at impasse, there was room 
for movement on the issues and that the Union had an out-
standing request for informatio
n, which Respondent had not 
provided. The employees then vot
ed to reject Respondent™s 
final offer and go on strike beginning July 19. 
In view of the above evidence I find that Respondent was 
incorrect in its argument. Respondent engaged in conduct in 
violation of Section 8(a)(5) by declaring an impasse on July 17 
and instituting terms of its last offer on July 19 and its em-
ployees struck on July 19 beca
use of those unfair labor prac-
tices. I find that the employees™
 July 19 strike was an unfair 
labor practice strike from its inception (
Decker Coal
, supra). 
CONCLUSIONS OF LAW 1. Sierra Bullets, LLC is an
 employer engaged in commerce 
within the meaning of Sectio
n 2(6) and (7) of the Act. 
2. United Steelworkers of Am
erica, AFLŒCIO, CLC is a la-
bor organization within the meaning of Section 2(5) of the 
Act. 
3. Respondent, by threatening 
its employees with permanent 
replacements if they continue their unfair labor practice strike, 
has engaged in conduct in violation of Section 8(a)(1) of the 
Act. 
4. Respondent, by prematurely declaring an impasse and in-
stituting terms of its last contract offer and refusing to reinstate 
unfair labor practice 
strikers on their unconditional offer to 
return to work, has engaged in 
conduct in violation of Section 
8(a)(1) and (5) of the Act. 
5. The aforesaid unfair labor pr
actices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6), 
(7), and (8) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 250 REMEDY Having found that Respondent has engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
As I have found that Respondent has unlawfully refused to 
reinstate unfair labor practice 
strikers on their unconditional 
offer to return to work, I order Respondent to immediately and 

unconditionally offer reinstatem
ent and make employees that 
engaged in the union strike beginning on or after July 19, 
1999, whole for all loss of earnings suffered as a result its 
failure to reinstate them from 
October 4, 1999. Backpay shall 
be computed as described in 
Abilities and Goodwill, Inc.
, 241 
NLRB 27 (1979); and
 F. W. Woolworth Co.,
 90 NLRB 289 
(1950), with interest as described in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987). 
[Recommended Order omit
ted from publication.]  
   